       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PENN ENGINEERING &                            :       CIVIL ACTION
MANUFACTURING CORP.                           :
          Plaintiff,                          :
                                              :
       v.                                     :       No.: 19-cv-513
                                              :
PENINSULA COMPONENTS, INC.,                   :
          Defendant.                          :


                                        MEMORANDUM

SITARSKI, M.J.                                                               April 1, 2021

       Presently pending before the Court is Plaintiff’s Consolidated Motion to Compel

Responses to Requests for Production, and Have Requests for Admission Deemed Admitted, or

in the Alternative, to Compel Responses to Requests for Admission, and to Clarify Other

Discovery Issues (Pl.’s Consol. Mot., ECF No. 181) and Defendant’s response thereto (Def.’s

Resp., ECF No. 184). 1 For the reasons that follow, Plaintiff’s motion shall be GRANTED IN

PART and DENIED IN PART.



I.     RELEVANT BACKGROUND 2

       Plaintiff manufactures an extensive line of industrial fastener products. (Am. Compl.,

ECF No. 150-12, at ¶¶ 6, 8). In conjunction with the advertisement, promotion and sale of these

products, Plaintiff also holds an extensive line of trademarks. (Id. at ¶¶ 17-46). Plaintiff alleges

that Defendant, its direct competitor, is unlawfully using marks identical to many of its


       1
         The Honorable Gene K. Pratter referred the matter to me for disposition pursuant to 28
U.S.C. § 636(b)(1)(A). (Order, ECF No. 161).
       2
        The background facts are taken from Plaintiff’s amended complaint. (Am. Compl.,
ECF No. 150-12).
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 2 of 18



trademarks in connection with the sale of its competing fastener products. (Id. at ¶¶ 47, 52, 55).

It further alleges that Defendant is selling competing fastener products that have identical

configurations as those protected by another line of Plaintiff’s trademarks. (Id. at ¶ 47). Based

on these and other allegations, Plaintiff sues Defendant for trademark infringement, false

designation of origin, false advertising and counterfeiting under the Lanham Act, 15 U.S.C. §§

1114, 1116, 1117, 1125(a), as well as common law trademark infringement and unfair

competition. (Id. at ¶¶ 58-188).

       On February 11, 2021, Judge Pratter issued an amended scheduling order with a June 15,

2021 discovery deadline, denied the parties’ pending discovery motions as moot and granted

Plaintiff’s motion to amend its complaint. (Am. Sch. Order, ECF No. 174; Order, ECF No. 175).

I held an on-the-record status conference on March 5, 2021. (See Status Conf. Tr., ECF No.

182). After the conference, I entered an order setting a briefing schedule for the instant motion.

(Order, ECF No. 179). Pursuant to that order, on March 12, 2021, Plaintiff filed this

Consolidated Motion to Compel Responses to Requests for Production, and Have Requests for

Admission Deemed Admitted, or in the Alternative, to Compel Responses to Requests for

Admission, and to Clarify Other Discovery Issues (Pl.’s Consol. Mot., ECF No. 181). Defendant

filed its response on March 19, 2021. (Def.’s Resp., ECF No. 184).



II.    MOTION TO COMPEL RESPONSES TO REQUESTS FOR PRODUCTION

       Plaintiff moves to compel Defendant’s responses to 27 requests for production (RFPs).

(Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 2-9). Plaintiff groups these RFPs into

four categories wherein Defendant allegedly: (1) limited its production to an arbitrarily narrowed

subset of documents (RFP Nos. 67-67, 75-77, 86-88); (2) made baseless objections or otherwise

refused to provide a substantive response (RFP Nos. 69-72, 77); (3) failed to produce promised


                                                 2
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 3 of 18



documents (RFP Nos. 58-61, 70-71, 74, 85, 98); or (4) produced some but not all responsive

documents (RFP Nos. 73, 93-97). (Id.) Defendant posits that Plaintiff’s motion is premature

until Plaintiff reviews Defendant’s recent supplemental document productions but also addresses

many of the categories of allegedly deficient responses. 3 (Def.’s Resp., ECF No. 184, at 2-6).

       “It is well established that the scope and conduct of discovery are within the sound

discretion of the trial court.” Marroquin–Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983).

Pursuant to Federal Rule of Civil Procedure 26(b)(1):

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the importance
               of the discovery in resolving the issues, and whether the burden or
               expense of the proposed discovery outweighs its likely benefit.
               Information within this scope of discovery need not be admissible
               in evidence to be discoverable.

FED. R. CIV. P. 26(b)(1) (amended 2015). The 2015 amendment to Rule 26(b)(1) “restore[d] the

proportionality factors to their original place in defining the scope of discovery.” FED. R. CIV. P.

26 advisory committee’s note to 2015 amendment. However, the scope of discovery remains

broad. See Royal Mile Co., Inc. v. UPMC & Highmark Inc., No. 2:10-cv-01609-JFC, 2016 WL




       3
           What Defendant does not address is why it required Plaintiff to file its motion to
compel before Defendant made its supplemental productions. According to Plaintiff,
Defendant’s supplemental productions include over 7300 documents. (Mar. 29, 2021 Konieczny
Ltr.). This number represents more that double Defendant’s prior production of 3259
documents. (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 17). While the Court
allows for the possibility that some portion of these documents may relate to claims added by
virtue of Judge Pratter’s February 11, 2021 Order, the fact that Defendant forced Plaintiff to file
a motion to obtain over two-thirds of the documents to which Defendant acknowledges Plaintiff
is entitled is exceptionally alarming – made all the more so given defense counsel’s persistent
accusations that plaintiff’s counsel is responsible for the repeated and substantial delays in this
matter.


                                                 3
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 4 of 18



6915978, at *2 (W.D. Pa. June 24, 2016) (collecting cases continuing to apply broad scope of

discovery after 2015 amendment).

       Rule 37 authorizes a party who has failed to receive requested discoverable documents to

move for an order compelling production. See FED. R. CIV. P. 37(a)(1), (3)(B)(iv). The moving

party bears the initial burden of showing that the requested discovery is relevant. Morrison v.

Phila. Hous. Auth., 203 F.R.D. 195, 196 (E.D. Pa. 2001). The burden then shifts to the party

opposing discovery to articulate why discovery should be withheld. Id.

       A.      RFP Nos. 67-68, 75-77, 86-88

       Plaintiff asserts that Defendant’s responses to these RFPs indicate that it “arbitrarily

narrowed” the scope of the documents requested. (Pl.’s Memo. in Supp. of Consol. Mot., ECF

No. 181-2, at 2). It notes that Federal Rule of Civil Procedure 34 requires a party objecting to a

discovery request to “state whether any responsive materials are being withheld on the basis of

that objection.” FED. R. CIV. P. 34(b)(2)(C). Defendant responds that it has supplemented its

responses to address Plaintiff’s concerns, thus mooting Plaintiff’s motion as to these RFPs.

(Def.’s Resp., ECF No. 184, at 2-4).

       RFP numbers 67 and 68 asked, respectively, for “[a]ll pictures” of the nut shown in the

document labeled Godsted00000004 and for “[a]ll financial calculations” performed by

Defendant or Godsted, its functionality expert, to determine the cost of manufacturing a similar

nut using certain techniques. (Def.’s Resp. to Pl.’s Fourth Set of RFPs, ECF No. 181-3 at Ex. 3,

RFP Nos. 67-68). Defendant responded to each RFP that it produced documents relied upon by

Godsted to prepare his report. (Id.). However, Defendant has clarified that its production

includes the pictures shown in the document and that no financial calculations were performed.

(Def.’s Resp., ECF No. 184, at 3). Thus, it has produced all documents responsive to RFP

number 67 and specified that it has no documents responsive to RFP number 68.


                                                 4
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 5 of 18



       RFP numbers 75 to 77 and 86 to 88 seek documents related to Defendant’s alleged

unauthorized sale of Plaintiff’s fasteners. (Def.’s Resp. to Pl.’s Fifth Set of RFPs, ECF No. 181-

4 at Ex. 16, RFP Nos. 75-77, 86-88). Defendant responded to each that it “has not fulfilled any

orders for Peninsula fastener products” using Plaintiff’s fasteners but did not address whether it

has fulfilled any orders for Plaintiff fastener products using Plaintiff’s fasteners. (Id. (emphasis

added)). Defendant has supplemented its responses to RFP numbers 75 to 77 to state that it has

in fact fulfilled orders for Plaintiff’s fasteners using Plaintiff’s fasteners. (Id., RFP Nos. 75-77).

Because RFP numbers 86 to 88 were already limited to orders for Defendant’s fasteners,

Defendant is correct that it does not need to supplement its responses to address whether it

fulfilled orders for Plaintiff’s fasteners with Defendant’s fasteners. (See id., RFP Nos. 86-88).

       Nonetheless, because Defendant apparently continues to maintain the objections set forth

in its responses, Plaintiff is correct that under Rule 34 Defendant must state whether it has

withheld any documents on the basis of those objections. Thus, the Court shall grant Plaintiff’s

motion as to these RFPs to that limited extent only. The Court shall otherwise deny the motion

as moot as to these RFPs.

       B.      RFP Numbers 69 to 72 and 77

       Plaintiff contends that Defendant’s relevance and vagueness objections to these RFPs are

unreasonable. (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 4-7). Defendant stands

on its relevance objections to RFP numbers 69 and 72 and further maintains that the phrase “any

objectively-measurable study” in number 69 is “unclear.” (Def.’s Resp., ECF No. 184, at 4-5).

As to RFP numbers 70, 71 and 77, it argues that Plaintiff’s motion is moot because Defendant

has produced “additional” documents responsive to numbers 70 and 71 and “now responded” to

number 77. (Id.).




                                                   5
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 6 of 18



       As an initial matter, the Court fails to see what Defendant purportedly finds so “unclear”

about “any objectively-measurable study” that the phrase would render Defendant unable to

provide a substantive response to RFP number 69. Presumably, Defendant knows what the

words “any” and “study” mean. Plaintiff cites Lakloey, Inc. v. University of Alaska, where the

phrase “objectively reasonable” was defined. (See Pl.’s Memo. in Supp. of Consol. Mot., ECF

No. 181-2, at 5 (citing Lakloey, Inc. v. Univ. of Alaska, 141 P.3d 317, 324 (Alaska 2006))). In

that case, the Alaska Supreme Court observed that this phrase is “commonly understood” to

mean “something that can be measured with reference to externally verifiable facts.” Lakloey,

Inc., 141 P.3d at 324. To the extent that the term is not defined in the RFPs or that Defendant

remains confused about its meaning, it shall apply the definition set forth in Lakloey in

responding to RFP number 69.

       Nor are Defendant’s relevance objections to RFP numbers 69 and 72 well-taken.

Relevance is generally “construed broadly to encompass any matter that could bear on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case.”

Oppenheimer Funds v. Sanders, 437 U.S. 340, 351 (1978). Similar to RFP number 68, number

69 requests documents regarding studies to determine the cost of manufacturing a self-clinching

floating nut using certain techniques. (Def.’s Resp. to Pl.’s Fourth Set of RFPs, ECF No. 181-3

at Ex. 3, RFP Nos. 68-69). Godsted opined on the manufacturing cost for this type of nut in his

expert report. (Godsted Rpt., ECF No. 181-3 at Ex. 8, ¶¶ 30-31). Further, Defendant’s inventory

of allegedly infringing “substitute” Plaintiff fasteners requested in RFP number 72 is relevant to

the relief that the Court may issue, such as the calculation of damages or an injunction ordering

their destruction. (Def.’s Resp. to Pl.’s Fourth Set of RFPs, ECF No. 181-3 at Ex. 3, RFP No.

72).




                                                 6
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 7 of 18



        In addition, the Court does not find that Defendant’s production of additional documents

in response to RFP numbers 70 and 71 necessarily moots Plaintiff’s motion as to these RFPs.

Defendant does not state whether it has withheld responsive materials on the basis of the

objections set forth in any of the RFPs, as required by Rule 34. Accordingly, the Court shall

grant Plaintiff’s motion as to RFP numbers 69 to 72. 4 Within seven days of the date of this

memorandum and accompanying order, Defendant shall provide full and complete responses and

produce all nonprivileged responsive documents in its possession, custody or control, to the

extent that it has not already done so. Defendant shall also state whether it has withheld any

documents on the basis of its objections.

        C.      RFP Numbers 58-61, 70-71, 74, 85 and 98

        Plaintiff observes that Defendant promised to produce responsive documents to these

RFPs but has not done so. (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 7-8).

Defendant responds that it “has produced additional responsive documents and has supplemented

its written responses.” (Def.’s Resp., ECF No. 184, at 5). Again, Defendant does not specify

whether it has withheld any responsive materials on the basis of its objections, nor does it recite

or attach the supplemental responses for the Court’s inspection. Accordingly, the Court shall

grant Plaintiff’s motion as to these RFPs. Within seven days of the date of this memorandum

and accompanying order, Defendant shall provide full and complete responses and produce all

nonprivileged responsive documents in its possession, custody or control, to the extent that it has

not already done so. Defendant shall also state whether it has withheld any documents on the

basis of its objections.



        4
         As set forth in the preceding section, the Court shall deny as moot Plaintiff’s motion as
to RFP number 77, based upon the supplemental response to this RFP recited in Defendant’s
brief.


                                                 7
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 8 of 18



       D.      RFP Numbers 73 and 93-97

       Defendant responded to these RFPs that it “has previously produced responsive

documents . . . that have been located in Peninsula’s possession, custody or control after a

reasonable good faith search.” (Def.’s Resp. to Pl.’s Fifth Set of RFPs, ECF No. 181-3 at Ex. 4,

RFP No. 73; Def.’s Resp. to Pl.’s Sixth Set of RFPs, ECF No. 181-3 at Ex. 4, RFP Nos. 93-97).

It also lodged multiple objections to each RFP. (Def.’s Resp. to Pl.’s Fifth Set of RFPs, ECF No.

181-3 at Ex. 4, RFP No. 73; Def.’s Resp. to Pl.’s Sixth Set of RFPs, ECF No. 181-3 at Ex. 4,

RFP Nos. 93-97). Plaintiff maintains that Defendant’s responses allow for the possibility that it

has withheld responsive documents and requests a certification that Defendant has produced all

responsive documents. (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 9). Defendant

counters that Rule 34 does not require such a certification, only a statement as to whether

responsive documents have been withheld on the basis of any objection. (Def.’s Resp., ECF No.

184, at 5). However, Defendant’s responses contain no such statements either. (Def.’s Resp. to

Pl.’s Fifth Set of RFPs, ECF No. 181-3 at Ex. 4, RFP No. 73; Def.’s Resp. to Pl.’s Sixth Set of

RFPs, ECF No. 181-3 at Ex. 4, RFP Nos. 93-97). Accordingly, the Court shall grant Plaintiff’s

motion as to these RFPs insofar as Plaintiff seeks the statements required by Federal Rule of

Civil Procedure 34(b)(2)(C).



III.   MOTION TO DEEM REQUESTS FOR ADMISSION ADMITTED

       Plaintiff moves to deem admitted, or in the alternative to compel complete and proper

responses to, 43 requests for admission (RFAs). (Pl.’s Memo. in Supp. of Consol. Mot., ECF

No. 181-2, at 9-16). Pursuant to Federal Rule of Civil Procedure 36, a party may serve RFAs

upon the opposing party. “A party may serve upon any other party a written request to admit, for

purpose of the pending action only, the truth of any matters within the scope of Rule 26(b)(1)


                                                 8
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 9 of 18



relating to: (A) facts, the application of law to fact, or opinions about either; and (B) the

genuineness of any described documents.” FED. R. CIV. P. 36(a). Rule 36 is intended to limit, to

the extent practicable, issues that need to be proven at trial. The purpose of RFAs is to expedite

the trial by establishing certain material facts as true, thus reducing the number of issues for trial.

See Creely v. Genesis Health Ventures, Inc., No. Civ.A.04-CV-0679, 2005 WL 44526 at *2

(E.D. Pa. Jan. 10, 2005).

       Once a party has answered or objected to an RFA, the requesting party may seek a

judicial determination of the sufficiency of the answers and/or the propriety of any objections.

United States v. Lorenzo, CIV. A. No. 89–6933, 1990 WL 83388 (E.D. Pa. Jun.14, 1990). In

evaluating the sufficiency of the answers or objections, a court should consider: (1) whether the

denial fairly meets the substance of the RFA; (2) whether good faith requires that the denial be

qualified; and (3) whether any “qualification” which has been supplied is a good faith

qualification. Id.

       Answers that appear to be non-specific, evasive, ambiguous, or that appear to go to the

accuracy of the requested admissions rather than the “essential truth” contained therein are

impermissible and must be amended. Caruso v. Coleman Co., Civ. A. No. 93–CV–6733, 1995

WL 347003 at *3 (E.D. Pa. Jun.7, 1995) (citing Phila. Gear Corp. v. Techniweld, Inc., Civ. A.

No. 90–5671, 1992 WL 99622 at *2-3 (E.D. Pa. May 1, 1992)) (additional citation omitted). The

reviewing court should not allow the responding party to make “hair-splitting distinctions” that

frustrate the purpose of the RFA. Thalheim v. Eberheim, 124 F.R.D. 34, 35 (D. Conn. 1988).

       A.      RFA Numbers 9-11, 15-17, 21-23, 27-29, 33-35, 39-41

       These RFAs pertain to printed and digital charts cross-referencing Plaintiff’s fasteners to

purportedly equivalent fasteners sold by Defendant. (Def.’s Resp. to Pl.’s First Set of RFAs,

ECF No. 181-4 at Ex. 14, RFA Nos. 9-11, 15-17, 21-23, 27-29, 33-35, 39-41). Plaintiff


                                                   9
      Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 10 of 18



acknowledges that these RFAs seek “[t]o ascertain the mode and time period during which

Defendant has published” these charts on its website or elsewhere. (Pl.’s Memo. in Supp. of

Consol. Mot., ECF No. 181-2, at 11). Plaintiff contends that this information will allow it to

substantiate its trademark infringement, false designation of origin, false advertising and unfair

competition claims. (Id.).

       The Court agrees with Defendant that this use of RFAs is improper. The purpose of

RFAs is to expedite litigation by confirming simple facts to narrow the issues and make use of

other discovery methods. Hayes v. Bergus, No. 2:13–cv–4266, 2015 WL 5666128 (D.N.J. Sept.

24, 2015); Guinan v. A.I. duPont Hosp. for Children, No. 08–228, 2008 WL 938874, at *1 (E.D.

Pa. Apr. 7, 2008). “Requests for admissions are not intended for factual discovery that should be

done through interrogatories and depositions.” Russo v. Baxter Healthcare Corp., 51 F. Supp. 2d

70, 79 (D.R.I. 1999); see Mueller v. CBS, Inc., No. 99–cv–1310, 2001 WL 1781926, at *1 (W.D.

Pa. Aug. 24, 2001) (distinguishing RFAs from other discovery methods). Therefore, RFAs

should seek to establish facts already known by the requesting party. Creely, 2005 WL 44526, at

*2; see Ghazerian v. United States, No. 89–8900, 1991 WL 30746, at *1 (E.D. Pa. Mar. 5, 1991)

(an RFA is “not properly speaking a discovery device, rather it is ‘a procedure for obtaining

admissions for the record of facts already known’ by the seeker.”) (quoting 8 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2253 (1970)).

       Because RFA numbers 9 to 11, 15 to 17, 21 to 23, 27 to 29, 33 to 35 and 39 to 41 seek to

obtain new information to substantiate Plaintiff’s claims rather than to confirm known facts, the

Court shall deny Plaintiff’s motion as to these RFAs. 5


       5
          Because I find that these RFAs are improper, I do not consider the merits of
Defendant’s objections to the defined terms used in the RFAs. (See Def.’s Resp. to Pl.’s First
Set of RFAs, ECF No. 181-4 at Ex. 14, RFA Nos. 9-11, 15-17, 21-23, 27-29, 33-35, 39-41
(objecting to RFAs’ use of “Published” and “Distributed”)).


                                                10
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 11 of 18



        B.      RFA Number 52

        This RFA requests Defendant to admit that it has not preserved electronic copies of all

changes to its website since February 5, 2019. (Def.’s Resp. to Pl.’s First Set of RFAs, ECF No.

181-4 at Ex. 14, RFA No. 52). Defendant responded that it has a record of changes made since

June 2020 but stated that it did not know what information regarding prior changes its web

hosting company had. (Id.). Defendant has since learned from the company that it did not

preserve copies of any changes made between February 5, 2019, and June 2020. (Def.’s Resp.,

ECF No. 184, at 7). It states that it will supplement its response accordingly but does not

provide the new response. (Id.).

        The Court shall grant Plaintiff’s motion in part as to this RFA and deem it admitted for

the period of February 5, 2019, until June 2020. Defendant does not deny in its RFA response or

in its brief that it failed to preserve changes to its website for this period. Defendant now states

that the web hosting company did not preserve any changes either. Thus, Defendant admits that

it has not preserved electronic copies of changes to its website made between February 5, 2019,

and June 2020.

        C.      RFA Numbers 58-61 and 63-66

        Defendant agrees in its response that RFA numbers 58 and 59 and 63 to 66 should be

admitted. 6 (Def.’s Resp., ECF No. 184, at 7). The Court shall grant Plaintiff’s motion as to

these RFAs and deem them admitted.

        However, Defendant argues that RFA numbers 60 and 61 are vague and ambiguous

because they do not state to whom the referenced chart is “not necessary to accurately and fully

describe or illustrate” the properties of Plaintiff’s fasteners listed in the chart. (Id. (quoting


        6
         Again, it is not clear why Defendant required Plaintiff to file a motion to obtain
discovery that Defendant agrees is proper. See also infra § III.D.


                                                   11
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 12 of 18



Def.’s Resp. to Pl.’s First Set of RFAs, ECF No. 181-4 at Ex. 14, RFA Nos. 60-61)). The Court

disagrees. Such “hair-splitting” to avoid substantively responding to an RFA is impermissible.

See Thalheim, 124 F.R.D. at 35. The Court shall grant Plaintiff’s motion and require Defendant

to answer these RFAs pursuant to the requirements of Federal Rule of Civil Procedure 36(a)(4)

within seven days. To the extent that Defendant believes that the chart is necessary to some

attempting “to accurately and fully describe or illustrate” the properties of Plaintiff’s fasteners,

but not to others attempting to do so, it may qualify its response accordingly. See FED. R. CIV. P.

36(a)(4).

       D.      RFA Numbers 74-89

       Defendant contends that its supplemental responses to these RFAs moot Plaintiff’s

motion as to them. (Def.’s Resp., ECF No. 184, at 7). Defendant does not attach these

supplemental responses, and thus the Court cannot determine the propriety of them.

Accordingly, the Court shall grant Plaintiff’s motion regarding RFP numbers 74 to 89 as stated

herein. Within seven days of the date of this memorandum and accompanying order, Defendant

shall answer these RFAs pursuant to the requirements of Federal Rule of Civil Procedure

36(a)(4), to the extent that it has not already done so.



IV.    MOTION TO CLARIFY DISCOVERY ISSUES

       Plaintiff also moves to clarify two discovery issues, (1) whether Defendant must correlate

its document production to Plaintiff’s RFPs and (2) the scope of ongoing discovery.

       A.      Document Correlation

       Plaintiff complains that Defendant produced 54,000 pages in 3259 unsorted PDFs not

correlated to any RFPs in violation of Federal Rule of Civil Procedure 34. (Pl.’s Memo. in Supp.

of Consol. Mot., ECF No. 181-2, at 17). It contends that at the November 13, 2019 discovery


                                                  12
      Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 13 of 18



conference, Judge Pratter stated that producing parties must correlate documents to specific

RFPs and that she further directed Defendant to do so in her January 3, 2020 order. (Id. (quoting

Order, ECF No. 67)). Plaintiff argues that consistent with these directives, Judge Rice

previously ordered it to correlate documents it produced in response to some of Defendant’s

RFPs. (Id.at 18 (quoting Order, ECF No. 139)). Defendant responds that Rule 34 does not

require it to correlate documents produced as kept in the usual course of business. (Def.’s Resp.,

ECF No. 184, at 8). It contends that Judge Pratter addressed only “the dispute on the format of

the documents” and further ordered the parties to “make a good faith effort to cooperate on this

issue.” (Id. (quoting Order, ECF No. 67)). Defendant notes that Judge Pratter suggested that the

parties have their discovery vendors “talk to each other in the first instance.” (Id. (quoting Mot.

Hrg. Tr., ECF No. 69, at 49:9-10)). It also notes that it attempted to resolve this matter after

Judge Pratter’s order, but Plaintiff never responded. (Id. at 8, Exs. 2-3).

       Rule 34(b)(2)(E) provides:

               (E) Producing the Documents or Electronically Stored Information.
               Unless otherwise stipulated or ordered by the court, these
               procedures apply to producing documents or electronically stored
               information:

                       (i) A party must produce documents as they are kept in the
                       usual course of business or must organize and label them to
                       correspond to the categories in the request;

                       (ii) If a request does not specify a form for producing
                       electronically stored information, a party must produce it in
                       a form or forms in which it is ordinarily maintained or in a
                       reasonably usable form or forms; and

                       (iii) A party need not produce the same electronically
                       stored information in more than one form.

Fed. R. Civ. P. 34(b)(2)(E).

       “The touchstone remains, under Rule 34(b)(2)(E), that a requesting party is entitled to

production of ESI as it is ordinarily maintained or in a form that is reasonably usable for

                                                 13
      Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 14 of 18



purposes of efficiently prosecuting or defending the claims and defenses involved in the matter.”

Jordan v. Mirra, No. 1:14-CV-01485-GAM, 2019 WL 2127788, at *12 (D. Del. Feb. 27, 2019)

(quotation omitted); see also Coleman v. Blockbuster, Inc., No. 05-4506, 2007 WL 4084281, at

*2 (E.D. Pa. Nov. 15, 2007) (“a party producing electronically stored information. . . must

produce the information in a form or forms in which it is ordinarily maintained or in a form or

forms that are reasonably usable”) (citation and quotation omitted). “If the producing party

produces documents in the order in which they are kept in the usual course of business, the Rule

imposes no duty to organize and label the documents, provide an index of the documents

produced, or correlate the documents to the particular request to which they are responsive.”

MGP Ingredients, Inc. v. Mars, Inc., No. 06–2318–JWL–DJW, 2007 WL 3010343, at *3 (D.

Kan. Oct. 15, 2007) (citations omitted).

       Here, Defendant produced documents as they are kept in the ordinary course of business.

(Def.’s Resp., ECF No. 184, at 8; see also Mot. Hrg. Tr., ECF No. 69, at 42:18-19 (Attorney

Silver: “they’ve been produced in the ordinary course”; Status Conf. Tr., ECF No. 182, at 12:18-

19 (Attorney Silver: “we produced our documents pursuant to the Federal Rules, in the ordinary

course of business”))). Thus, Defendant has fulfilled its obligations under Rule 34. See FED. R.

CIV. P. 34(b)(2)(E)(i) (“A party must produce documents as they are kept in the usual course of

business or must organize and label them to correspond to the categories in the request.”)

(emphasis added). Plaintiff’s own cited case highlights that a producing party must only

correlate documents if they are not produced as kept in the ordinary course. 7 See Graco, Inc. v.


       7
          Plaintiff’s other cited case is also distinguishable. See Clientron Corp. v. Devon IT,
Inc., 310 F.R.D. 262, 266 (E.D. Pa. 2015) (party admitted that it produced 93 boxes of irrelevant
documents). In this case, Defendant’s production – in response to at least 104 RFPs – was
voluminous, but Plaintiff does not allege that the documents are generally irrelevant. (See Pl.’s
Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 17-18; see also Def.’s Resp. to Pl.’s Sixth
Set of RFAs, ECF No. 181-4 at Ex. 7). Further, unlike boxes of hard copy documents, the PDFs
produced by Defendant are electronically text-searchable. (See Mot. Hrg. Tr., ECF No. 69, at

                                                14
      Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 15 of 18



PMC Global, Inc., No. 08–1304, 2011 WL 1114233, at *40, 42 (D.N.J. Mar. 24, 2011) (directing

party to identify documents not produced in the ordinary course of business by Bates number(s),

but declining to do so as to documents produced in the ordinary course).

       Plaintiff claims that at the November 13, 2019 oral discovery conference, “Judge Pratter

agreed that a producing party had an obligation to correlate the documents to the respective

RFPs.” (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 17). This proceeding was not

transcribed, and Judge Pratter’s exact statement on this point remains unknown to me. What is

known is that at the transcribed January 3, 2020 hearing on Plaintiff’s first motion to compel

Judge Pratter flatly rejected Plaintiff’s request to force Defendant to correlate documents:

               Konieczny:      And so those files, those 3200 and – you go
                               randomly. There’s no order. They don’t correlate
                               from 1 to 66 RFPs or –

               The Court:      I’m not going to order them to completely redo their
                               filing system. That’s a completely unproductive
                               thing. I wouldn’t order anybody to do that.

(Mot. Hrg. Tr., ECF No. 69, at 46:22-47:2).

       Notwithstanding Judge Pratter’s statements at the hearing, Plaintiff contends that in the

order issuing from that hearing the Court ordered Defendant to correlate its document production

to Plaintiff’s RFPs. (Pl.’s Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 17). Plaintiff

bases this contention on the fact that it requested such relief in the proposed order to its motion

and Judge Pratter granted the motion. (Id. (quoting Proposed Order to Pl.’s Mot. to Compel,

ECF No. 27-5)). However, Judge Pratter did not enter Plaintiff’s proposed order. Instead, the

Court entered its own order granting Plaintiff’s motion only “[w]ith respect to the dispute on the




43:25-44:1 (Attorney Konieczny acknowledging the documents are Boolean searchable); see
also Jordan, 2019 WL 2127788, at *12 (“touchstone” of Rule 34 is that party produces
documents as normally kept “or in a form that is reasonably usable”)).


                                                 15
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 16 of 18



format of the documents,” another issue Plaintiff had raised in its motion. (Order, ECF No. 67

(emphasis added)). In this order and in statements at the January 3, 2020 discovery hearing,

Judge Pratter directed the parties to cooperate on the formatting and other discovery issues, and

to that end Defendant twice wrote Plaintiff asking to discuss. (Id.; Mot. Hrg. Tr., ECF No. 69, at

48:9-10 (Judge Pratter suggesting that the parties have their discovery vendors speak to each

other); Jan. 8, 2020 Ltr., ECF No. 184-1, at Ex. 2 (requesting “to discuss defendant’s production

so that we may answer your questions regarding the organization of Pencom’s documents”); Jan.

15, 2020 Email, ECF No. 184-1, at Ex. 3 (follow up email)). However, Plaintiff never

responded. (Status Conf. Tr., ECF No. 182, at 13:15 (Attorney Silver: “We heard no response,

ever.”)).

        Plaintiff claims that Judge Rice was applying Judge Pratter’s order when he ordered

Plaintiff to correlate documents produced in response to Defendant’s Second Set of RFPs. (Pl.’s

Memo. in Supp. of Consol. Mot., ECF No. 181-2, at 18). However, Judge Rice’s order makes no

reference to Judge Pratter’s order, which, as noted, in any event did not order the parties to

correlate documents. (Order, ECF No. 139). Rather, Judge Rice’s order applied only to the set

of RFPs before him. (See id.).

        Neither Rule 34 nor cases construing it require a party producing documents as kept in

the ordinary course of business to correlate them to specific RFPs. Consistent with this

authority, Judge Pratter specifically rejected Plaintiff’s request to force Defendant to correlate

documents in this matter. Accordingly, this Court shall deny Plaintiff’s motion insofar as it

seeks to require Defendant to correlate documents in its production to Plaintiff’s specific RFPs.

        B.     Scope of Discovery

        Plaintiff also asks the Court to clarify whether further discovery is limited to the claims

added in its amended complaint, noting that Judge Pratter’s February 11, 2011 amended


                                                 16
       Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 17 of 18



scheduling order extended “[a]ll discovery” until June 15, 2021. (Pl.’s Memo. in Supp. of

Consol. Mot., ECF No. 181-2, at 18 (quoting Am. Sch. Order, ECF No. 174)). It argues that

allowing discovery on all claims comports with Judge Pratter’s second February 11, 2021 order

denying Plaintiff’s discovery motions as moot because it now has time to pursue the discovery at

issue in those motions. (Id. at 19). It claims that limiting discovery to newly added claims

would prove unwieldy because many requests seek discovery relating to both original and new

claims. (Id.). Defendant recounts the history of discovery extensions in this matter and claims

that at the March 5, 2021 discovery conference I indicated that the parties could only conduct

further discovery on the newly added matter in the amended complaint. (Def.’s Resp., ECF No.

184, at 10). It also argues that for requests that cover both existing and new allegations the Court

may permit discovery as to the new allegations only. (Id. at 10-11).

       At the discovery conference I stated only that Plaintiff’s one additional Rule 30(b)(6)

deposition was limited to “address[ing] the newly added claims,” as the statements Defendant

excerpts make clear. (Status Conf. Tr., ECF No. 182, at 7:19-21). Neither my statements at the

conference nor my order that followed limited all future discovery to new claims and defenses.

(See Order, ECF No. 179). In fact, it was agreed that it was not “productive to debate

hypotheticals” and that I would address the issue when it was “ripe for [my] consideration.” (Id.

at 33:12-14). Because the parties have now raised the scope of discovery in a motion, I shall

resolve the issue.

       Judge Pratter ordered that “[a]ll discovery” should “proceed” and “continue” such that

responses to “all requests” are completed by June 15, 2021. (Am. Sch. Order, ECF No. 174).

Nowhere in the order did the Court limit discovery to the newly added claims. (See id.).

Further, as Plaintiff notes, Judge Pratter’s denial of its motions as moot is consistent with

allowing it to pursue the discovery at issue therein within the newly extended timeframe. Judge


                                                 17
      Case 2:19-cv-00513-GEKP Document 187 Filed 04/01/21 Page 18 of 18



Pratter did not limit further discovery to the allegations added in Plaintiff’s amended complaint,

and I will not impose such a limitation now, except as to Plaintiff’s additional deposition of

Defendant’s corporate representative as set forth in my statements at the March 5, 2021

discovery conference and the ensuing order.



V.     CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Plaintiff’s

Consolidated Motion to Compel Responses to Requests for Production, and Have Requests for

Admission Deemed Admitted, or in the Alternative, to Compel Responses to Requests for

Admission, and to Clarify Other Discovery Issues. Within seven days, Defendant shall state

whether it has withheld any responsive materials on the basis of any objection to these RFPs and,

in response to RFP numbers 58 to 61, 69 to 72, 74, 77, 85 and 98, provide full and complete

responses and produce all nonprivileged responsive documents in its possession, custody or

control, to the extent it has not already done so. The Court deems admitted RFA number 52 to

the extent set forth herein and RFA numbers 58 to 59 and 63 to 66 in their entireties. Within

seven days, Defendant shall answer RFAs 60 to 61 and 74 to 89. The Court also clarifies that

further discovery is not limited to the allegations added in Plaintiff’s amended complaint, except

as to Plaintiff’s additional deposition of Defendant’s corporate representative.

       The Court denies the remainder of the motion.



                                                     BY THE COURT:


                                                     _/s/ Lynne A. Sitarski__________
                                                     LYNNE A. SITARSKI
                                                     United States Magistrate Judge



                                                18
